Citation Nr: 1409025	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the request for a waiver of recovery of overpayment of VA pension benefits in the calculated amount of $6,067.00 was timely filed.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Committee on Waivers and Compromises (COWC) in Fort Snelling, Minnesota, which denied waiver of the overpayment on the basis that the Veteran had not filed a timely request for a waiver within the 180 day period allowed following the date of notification to his creation of the indebtedness on April 30, 2010.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veterans Benefits Administration (VBA) Debt Management Center (DMC) sent an April 30, 2010, letter to the Veteran, notifying him that an overpayment had been created in the total amount of $6,067.00, and that he had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days.  

2.  The Veteran's request for a waiver of recovery of the $6,067.00 indebtedness was received November 8, 2010, which is more than 180 days after the April 30, 2010, notification letter. 


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of pension benefits in the amount of $6,067.00 was not timely filed.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2013); 38 C.F.R. § 1.963 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into law in November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002 & Supp. 2013).  The regulations implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).  

The VCAA, however, is inapplicable to waiver claims.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, of the United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  The Court upheld its holding in Barger in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007).  

Although the VCAA is not applicable to this appeal, there are still due process requirements that VA must comply with in seeking to collect the debt.  The statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (2013).  In addition, by regulation, it is required that, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d) (2013).  The individual must also be notified of his rights and remedies; specifically, that he may informally dispute the debt, or the amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c) (2013).  This information was provided to the appellant in an April 30, 2010 letter.  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. § 1.911(d) (2013).  This was accomplished in an April 20, 2010 letter, and the February 2011 statement of the case (SOC).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claim.  The Board finds that the evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Preliminary review of the evidentiary record in this case indicates that the Veteran was notified (e.g., in correspondence dated in December 2008) that his benefits could be affected by a change in marital status and that he should notify VA immediately of any such changes.  

Records in the file show that the Veteran informed VA of his divorce in April 2009.  In an April 20, 2010, record, it was noted that he was called on April 15, 2010, and it was verified that he had been divorced since mid-February 2008.  Thus, it was further explained that his spouse was removed from his benefits, effective March 1, 2008.  This change lowered his level of entitlement.  This change, along with an adjustment , due to reported income and Medicare premiums being paid by the state, caused on overpayment of his VA pension.  (This reasoning for the overpayment was also provided in the February 2011 SOC issued to the Veteran.)  

The DMC, on April 30, 2010, informed the Veteran that he had received an overpayment in the amount of $6,067.00.  He was also informed that he had the right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days.  Thereafter, the record reflects that a request for waiver of the overpayment was noted to have been received from the appellant on November 8, 2010.  

An applicant has 180 days from the date of notification of an indebtedness to request relief from recovery of overpayment of benefits.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.963(b), 3.1(q) (2013).  The 180 day period can be extended if the individual requesting a waiver demonstrates that there was a delay in the receipt of the notice as a result of an error by VA or the postal authorities or due to other circumstances beyond her control.  If the requester substantiates a delay, the 180 day period shall be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. §§ 1.963(b), 3.1(q) (2013).  

In the November 2010 letter mentioned above, the Veteran stated that there were extenuating circumstances that contributed to his lateness in filing his waiver request, but no such explanation was provided.  In his December 2010 notice of disagreement, he acknowledged that he did not meet the 180 day time limit for requesting waiver and noted that his financial situation and limited financial means meant that he rarely had enough money to travel almost 70 miles round trip to see a veterans service officer for assistance with VA matters.

The law presumes the regularity of the administrative process in the absence of clear evidence to the contrary.  See Jones v. West, 12 Vet. App. 98 (1998).  In the present case, the Veteran has not specifically alleged non-receipt or a delay in receipt of the notice of indebtedness.  For the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson (Charles) v. Brown, 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts; if he or she does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  There is no evidence that contradicts the DMC 's April 30, 2010 notice.  Thus, the Board finds there is no evidence that rebuts the presumption of administrative regularity as to that mailing.  

The only waiver request of record from the Veteran was received on November 8, 2010, obviously more than 180 days after the April 30, 2010, notification of the debt at issue.  He does not contend otherwise.  The Veteran maintains that his monthly income does not cover his debts which creates a constant financial hardship.  As provided by 38 C.F.R. § 19.5 (2013), the Board, in its consideration of appeals, "is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs."  See also 38 U.S.C. § 7104(c) (2013).  Therefore, the Board is constrained to find that the Veteran's application for a waiver was untimely, in turn meaning the Board need not reach the question of whether recovery of this debt would be against equity and good conscience.  38 C.F.R. § 1.963(b)(2) (2013).  


ORDER

The application for waiver of overpayment of VA pension benefits was untimely; entitlement to waiver of the recovery of indebtedness in the amount of $6,067.00 is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


